

Exhibit 10.4
 
March 7, 2007
 
The Investors described below
Platinum Advisors, LLC, as Agent
152 West 57th Street
New York, New York 10019



Re: Proposed Loan and Security Agreement with NaturalNano, Inc.

 
Ladies and Gentlemen:
 
The undersigned Technology Innovations, llc, a stockholder of NaturalNano, Inc.,
a Nevada corporation (the “Company”), understands that, pursuant to a Loan and
Security Agreement (the “Agreement”) dated the date of this letter, among the
Company, NaturalNano Research, Inc., the Company’s wholly-owned subsidiary, the
Investors named therein (the “Investors”), and Platinum Advisers llc, as agent
(the “Agent”), the Company is issuing to the Investors its 8% Senior Secured
Convertible Notes in the principal amount of $3,347,500 (the “Notes”) and Common
Stock Purchase Warrants for the purchase of an aggregate of 25,106,253 shares of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”)
(together, the “Securities”). In recognition of the benefit that such a purchase
will confer upon the undersigned as a major stockholder of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned agrees with the Investors and the Agent
that, during a period of two years from the date of the Agreement (the "Lock-Up
Period"), the undersigned will not, without the prior written consent of the
Agent, directly or indirectly and except as provided below: (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise dispose of or transfer (a “Transfer”) any shares of Common Stock or
any securities convertible into or exchangeable or exercisable for shares of
Common Stock, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”) or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Lock-Up
Securities, whether any such swap or transaction is to be settled by delivery of
shares of Common Stock or other securities, in cash or otherwise.
 
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may Transfer the Lock-Up Securities during the Lock-Up Period,
provided that, in any such case it shall be a condition to such Transfer (other
than a Transfer described in clauses (ii) and (iii) below) that the transferee
execute and deliver to the Agent an agreement stating that the transferee is
receiving and holding the Lock-Up Securities and any shares of Common Stock
issuable upon the conversion, exercise or exchange of any Lock-Up Securities,
subject to the provisions of this Agreement, that there shall be no further
Transfer of such Lock-Up Securities or any shares of Common Stock issuable upon
the conversion, exercise or exchange of any Lock-Up Securities, except in
accordance with this Agreement:
 

 
(i)
as a bona fide gift or gifts to an educational, charitable, religious or other
not-for-profit entity; or


 
 

--------------------------------------------------------------------------------

 


 
(ii)
in dispositions of shares of Common Stock to the Company; or

 

 
(iii)
to the persons and entities identified on Exhibit A attached hereto, in the
amounts and at the prices set forth opposite the names of such persons and
entities on said Exhibit A, pursuant to contractual obligations in effect on the
date hereof, it being understood that the undersigned in an affiliate of the
Company and, pursuant to Rule 144, the holding period of such named transferees
will start with their acquisition of shares from the undersigned; or

 

 
(iv)
in a private transaction;

 
Further, after the first anniversary of the closing date under the Agreement,
the undersigned and its transferees may also Transfer such Lock-Up Securities,
if, and only if, on the date of such Transfer, shares of the Common Stock (x)
are traded on the OTC Bulletin Board or the Nasdaq Stock Market or the New York
or American Stock Exchange and (y) shall have traded at price of $0.50 per share
or greater (as reported by Bloomberg L.P. or, if the Common Stock is then traded
on the Nasdaq Stock Market or the New York or American Stock Exchange, as
reported by such market or exchange); provided, however, that in the event that
the registration statement required by the Agreement and the registration rights
agreement executed pursuant to the Agreement has not been declared effective
(or, having been declared effective, in no longer current and effective) twelve
months from the closing date, the period referred to in the preceding sentence
shall be 13 months from the closing date instead of the first anniversary of the
closing date.
 
The undersigned further agrees that, during the Lock-Up Period, the undersigned
will not and will not permit any permitted transferee, without the prior written
consent of the Agent and Investors holding, in the aggregate, Notes representing
at least 75% of the principal amount then outstanding under all of the Notes,
make any demand for, or exercise any right with respect to, the registration
under the Securities Act of 1933 of any Lock-Up Securities or any shares of
Common Stock issuable upon the conversion, exercise or exchange of any Lock-Up
Securities. For purpose of computing the 75% of the principal amount of the
Notes, if any Investor shall have converted the Notes and shall not have sold
the underlying shares pursuant to an effective registration statement, the Notes
upon conversion of which the shares of common stock were issued shall be deemed
to be outstanding.
 

        Very truly yours,       Technology Innovations, llc  
   
   
    By:   /s/ Michael L. Weiner    

--------------------------------------------------------------------------------

Michael L. Weiner, Manager


 
 

--------------------------------------------------------------------------------

 

Exhibit A




Option Holder
 
Number of Shares
 
Price per Share
             
Xinhua Financial Network
   
728,155
 
$
3.00
                 
Xinhua Financial Network
   
2,000,000
 
$
4.00
                 
Michael Duffy
   
2,600,000
 
$
0.10
                 
James McCarthy
   
100,000
 
$
0.10
 




 
 

--------------------------------------------------------------------------------

 
 